      Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 1 of 21




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


VANESA LEVINE,                              Case No. 1:20-cv-02065-JGK

                             Plaintiff,

            - against –

FARIS SAAH a/k/a FARIS M. SAAH a/k/a
FARIS MOUSA SAAH a/k/a PROFESSOR
FARIS MOUSA SAAH and HARVARD CLUB
OF NEW YORK CITY,

                             Defendants.




     DEFENDANT HARVARD CLUB OF NEW YORK CITY’S MEMORANDUM
        OF LAW IN OPPOSITION TO PLAINTIFF'S MOTION TO REMAND




                                           WILSON ELSER MOSKOWITZ
                                           EDELMAN & DICKER, LLP
                                           Larry H. Lum
                                           150 East 42nd Street
                                           New York, New York 10017
                                           Telephone: (212) 490-3000

                                           OLSHAN FROME WOLOSKY LLP
                                           John G. Moon
                                           Amelia Hochman
                                           1325 Avenue of the Americas
                                           New York, NY 10019
                                           Telephone: (212) 451-2300



                                           Attorneys for Defendant Harvard Club of New
                                           York City
         Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 2 of 21

                           TABLE OF CONTENTS
                                                                                   Page

PRELIMINARY STATEMENT…………………………………………………………......…1-3

COUNTER STATEMENT OF FACTS…………………………………………………..……. 3-5

ARGUMENT

  I.      This Court Should Deny Plaintiff’s Motion to Remand Because
          The Original Complaint Contains A Federal Claim…………………………….… 5-10

             A. The Pullman Rule…………………………………………………...…….... 5-6
             B. Application of the Pullman Rule……………………………………...……. 6-8
             C. Home Depot U. S. A., Inc. v. Jackson Clarifies the Pullman
                Rule Confirming that Jurisdictional Statutes Must Be Strictly
                Interpreted……………………………………………………………….... 8-10

  II.     The First Amended Complaint, Although No Longer
          The Operative Pleading, Still Raises questions of Federal Law……...……….…. 10-14

             A. The Grable Exception Applies Here………………………………….…. 10-12
             B. The FAC, Although “Artfully Pled,” Implicates
                Federal Interests……………………………………………………..…... 13-14

  III.    The Removal was Substantively and Procedurally Proper…………………….… 14-15

  IV.     Plaintiff’s Request for Award of Attorney’s
          Fees and Costs Should be Denied……………………………………………..…. 16-17

CONCLUSION………………………………………………………………….………….........17




                                           i
           Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 3 of 21


                                  TABLE OF AUTHORITIES
Cases:                                                                                                           Page


Caterpillar Inc. v. Williams, 482 U.S. 386, 392, 107 S. Ct. 2425, 2429 (1987)…………... 2, 6, 15

Certilman v. Becker, 807 F. Supp. 307, 308 (S.D.N.Y. 1992)……………………………….…...7

Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422 (2005)…………...……..…………..16

City of Chicago v. International College of Surgeon
522 U.S. 156, 166, 118 S. Ct. 523, 529-30 (1997)………………………….….……………14, 15

DeCarlo v. Archie Comic Pub., Inc., 11 Fed. Appx. 26, 28 (2001)…………………...………....13

Elmaliach v. Bank of China Ltd., No 09 Civ. 2130 (PGG), 2010
WL 1172829 at *5 (S.D.N.Y Mar. 26, 2010)…………………………………………...………...7

Fleet Nat’l Bank v. Weightman Grp., No. 02CIV 9566 (KMW)(DF), 2003
WL 21781967, at *3 (S.D.N.Y. June 19, 2003)………………………………………….......16, 17

Franchise Tax Board v. Construction Laborers Vacation Trust
463 U.S. 1, 8, 103 S. Ct. 2841, 2845 (1983)………………………………………………………6

Furchtgott-Roth v. Wilson, No. 09 Civ. 9877 (PKC), 2010
WL 3466770 at *4 (S.D.N.Y. Aug. 31, 2010)…………………………...………………………..7

Gan v. Hillside-Ave. Assocs., No. 01 CIV. 8457 (AGS), 2001
WL 1505988 at *2 (S.D.N.Y. Nov. 26, 2001)………………………………...…………………..7

Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,
545 U.S. 308, 312-14 (2005)……………………………………………………………….……11

Home Depot U.S.A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019)…...…………………...8, 9,10

In Facebook, Inc., IPO Sec. & Derivative Litig.,
922 F. Supp 2d 475, 481 (S.D.N.Y. 2013)…...........................................................................….11

In re Rezulin Products Liab. Litig., 168 F. Supp 2d 136, 141 (S.D.N.Y. Oct 16, 2001)…….……7

In Touch Concepts, Inc. v Cellco P’ship 788 F. 3d 98, 101 (2015)………..………...…...………7

Martin v. Franklin Capital Corp., 546 U.S. 132, 136, 140-141 (2005)……………...……….....16

Meer Enterprises, LLC v. Kocak, No. 18 CIV. 00006 (JFK), 2018
WL 1901478, at 3* (S.D.N.Y. Apr. 20, 2018)………………………………..……...………......7




                                                           ii
          Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 4 of 21


                          TABLE OF AUTHORITIES
                              (CONTINUED)
Cases:                                                                               Page

Montefiore Med. Ctr. V. Teamsters Local 272, 642 F. 3d 321, 331 (2d Cir. 2011)………..……13

Natoli v. First Reliance Standard Life Ins. Co. No. 00 Civ 5914(DC), 2001,
WL 15673, at & *5 (S.D.N.Y 2001)…………………………………………………...……..….16

Pullman Co. v. Jenkins, 305 U.S. 534, 537 (1939)………………………………...…………..6,10

Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 471 (1998)…………………………..…….13

Rockwell Int’l Corp. v. United States, 549 U.S. 457, 474 n.6 (2007)……………………………6

Segal v. Firtash No. 13-cv-7818 (RJS), 2014
WL 4470426 at * 8 n.1 (S.D.N.Y. Sept. 9, 2014)…………………………………………..….....7

Standard & Poor’s Rating Agency Litig, 23 F. Supp. 3d 378, 407 (S.D.N.Y. 2014)…………....16

Sullivan v. Am. Airlines, Inc., 424 F. 3d 267, 271, 272 n.4 (2d Cir. 2005)…..…………………..13

Travelers Indem. Co. v. Sarkisian, 794 F. 2d 754, 758 (1986)……………...…………………...13

Town of Southold v. Go Green Sanitation, Inc., 949 F. Supp 2d 365, (E.D.N.Y. 2013)…….…..13

Williams v. Int’l Gun-A-Rama, 416 Fed. App’x 97,99 (2d Cir. 2011)……………………….….16

Wisconsin Dept. of Corrections v. Schacht,
524 U.S. 381, 386, 118 S. Ct 2047, 2051 (1998)………………...………....……………………14

Vera v. Saks & Co., 335 F.3d 109, 116 n. 2 (2d Cir. 2003)………………………………..……..7


Statues                                                                              Page

28 U.S.C. § 1331…………………………………………………………………..……..2, 6, 9, 17

28 U.S.C. § 1441………………………………………………...……..….2, 6, 8, 9, 10, 14, 15, 17

28 U.S.C. § 1453……………………………………………….………………………………….8

28 U.S.C. § 1447…..……………………………………………………………………………..16




                                            iii
            Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 5 of 21




                                 PRELIMINARY STATEMENT

        Defendant, the Harvard Club of New York City (hereinafter, “Harvard Club” or the

“Club”), submits this Memorandum of Law in opposition to Plaintiff’s motion to remand this case

back to State court.

        This case concerns the Harvard Club’s expulsion — following an informal hearing — of

one of its members, Plaintiff Vanesa Levine (hereinafter, “Plaintiff”) from this club, because, inter

alia:

        1) Plaintiff disrupted a Club program such that the other members in attendance
           were unable to participate in the event;

        2) Thereafter, she made false public statements that she was removed from the
           event for just asking a question;

        3) She stated, at the hearing, that she would engage in similar conduct again.

        Following her expulsion by the Club’s Board of Trustees, in accordance with Club protocol

and procedure, Plaintiff sued Professor Faris Saah (hereinafter, “Professor Saah”), a Harvard

Professor who attended the event, and the Club. Plaintiff filed her complaint in N.Y,S, Supreme

Court and asserted allegations sounding in, inter alia:, fraud, denial of equal protection and due

process, breach of fiduciary duty, bias, and intentional and negligent infliction of emotional

distress.

        Given Plaintiff’s allegations of U.S. Constitutional violations, the Harvard Club removed

the case to this Court. Plaintiff thereafter amended her complaint and now seeks to remand back

to State court.

        At its core, this motion is about Plaintiff trying to “make a federal case” out of the Harvard

Club termination of her membership for disrupting an educational program at the Club and other

violations of the Harvard Club’s House Rules. As such, the original Complaint in New York State

Supreme Court specifically invoked the “U.S. Constitution” and other Federal questions. After



                                                  1
         Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 6 of 21




removal, the Plaintiff attempted—but failed—to “artfully plead” away the Federal questions that

supported removal of the action to this Court.

       The Harvard Club appropriately removed the case so that this Court will be in position to

thoughtfully mete out justice. Notably, the Court has original jurisdiction over the Federal claims

asserted in the original complaint under 28 U.S.C. §1331. As such, the action is one which may be

removed to this Court by Harvard Club pursuant to the provisions of 28 U.S.C. §1441(a) in that it

contains claims that arise under the Constitution, laws, or treaties of the United States. The Federal

jurisdictional statutes -- when strictly construed as case law requires -- control.

       In the instant motion, with no way to escape the Federal question allegations in her Original

Complaint, Plaintiff now asserts that this Court should remand the action to New York State

Supreme Court because Plaintiff’s First Amended Complaint in U.S. District Court (the “FAC”)

purportedly fails to contain Federal law questions. But this is not correct.

       First Plaintiff analyzes the wrong Complaint. Second Circuit law, clarified by a recent

decision of the U.S. Supreme Court, establishes that her original Complaint controls for purposes

of a remand motion. As the Supreme Court has held, Plaintiff is “the master of the complaint” with

respect to questions of removal. See Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987).

Having specifically plead Federal questions, Plaintiff cannot complain that the Club removed her

complaint.

       Second, even assuming, purely arguendo, that the FAC could control on this motion,

simple deletion of the term “U.S. Constitution,” along with similar terms, from the original

Complaint, without any meaningful modification to the surrounding allegations or withdrawal of

any counts is a failed attempt at “artful pleading” that does not support remand.




                                                  2
           Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 7 of 21




         For these reasons alone, Plaintiff’s motion to remand fails. In addition, we also refute below

Plaintiff’s misplaced argument that removal was improper due to the claimed failure to obtain the

consent of Professor Saah, who attended the event in question and is a Co-Defendant in this case.

In fact, Professor Saah specifically consented to the removal and did so on a timely basis as

required by the removal statutes.

                                   COUNTER-STATEMENT OF FACTS

         Plaintiff commenced this action by filing a Summons and Complaint (the “Original

Complaint”) on January 31, 2020 in New York State Supreme Court, New York County (the

“Supreme Court”). On Friday, March 6, 2020, Plaintiff filed a proposed Order to Show Cause for

a Temporary Restraining Order (“TRO”) against an individual, who (while an officer of the Club)

was not even a party to the action.1 Later that weekend, notification of an appearance before the

Court’s Ex Parte Clerk’s Office was scheduled for Monday morning, March 9, 2020, at which

Justice Barbara Jaffe was assigned to hear the matter.

         On March 8, 2020, prior to the hearing before Justice Jaffe, the Harvard Club filed a Notice

of Removal with the U.S. District Court for the Southern District of New York (“Southern

District”). Given that it was a Sunday afternoon and payment of the filing fee was not processed

until Monday morning, counsel for the Harvard Club contacted the Clerk’s Office for the Southern

District on Monday morning, March 9, 2020 — at the same time that the TRO hearing was taking




1
  Plaintiff incorrectly asserted in the TRO Application that a Harvard Club member “violated” New York’s “no
contact” rule. (Pl. MOL at 4). In fact, as Plaintiff has been repeatedly advised, that ethics rule is entirely inapplicable
here, as the member was not acting in any capacity as counsel. See “Social Media Ethics Guidelines of the Commercial
and Federal Litigation Section of the NYSBA,” available at https://nysba.org/app/uploads/2020/02/NYSBA-Social-
Media-Ethics-Guidelines-Final-6-20-19.pdf (updated April 29, 2019) at 23 (noting that the “no contact” rule applies
only to lawyers and a lawyer’s agent(s); N.Y.C. Bar Assoc., Formal Op. 2012-2, available at
https://www.nycbar.org/member-and-career-services/committees/reports-listing/reports/detail/formal-opinion-2010-
02-obtaining-evidence-from-social-networking-websites. Moreover, the Facebook communication about which
Plaintiff complains was inadvertent and immediately retracted when a news reporter first brought it to Harvard Club’s
attention.



                                                            3
           Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 8 of 21




place -- to inquire about the confirmation of receipt of the removal filing. The Clerk for the

Southern District confirmed that the removal filing on Sunday night could be seen in this Court’s

information system, and that the filing fee had been processed.

         At the TRO hearing, counsel for Harvard Club informed Justice Jaffe on the record that the

case had been removed to the Southern District that morning but that formal confirmation of the

removal by the State court clerk’s office was still pending. Plaintiff’s counsel claimed that he was

unaware of the removal — despite the fact that the Club’s counsel had included his email address

and service information in the notice of removal. Notwithstanding Plaintiff counsel’s actual

knowledge of the removal to Federal court, following the TRO hearing, her counsel attempted to

file a purported amended complaint in New York State Supreme Court on the afternoon of March

9, 2020. By the time that Plaintiff attempted to file her amended complaint in New York State

Supreme Court, the action had already been removed to the Southern District.

         On May 20, 2020, Justice Jaffe entered an order deeming the matter disposed, given the

removal to the Southern District. (Index No. 151119/2020, Dkt. No. 16). Thus, the operative

complaint at the time of removal was, and remains, the Original Complaint.

         On May 1, 2020, Plaintiff filed a First Amended Complaint (“FAC”) in the Southern

District. (Dkt. No. 21).2 Among counsel’s changes to the Original Complaint, many of which are

not relevant here, were the repeated deletion of certain language referencing the United States

Constitution and Defendants’ alleged violations of Plaintiff’s rights to liberty, due process, and

equal protection under the United States Constitution. More specifically, Plaintiff:

        Deleted the underlined language “was deprived of liberty” that precedes “suffered
         fright.” Compare Original Compl. ¶ 81, with FAC ¶ 76.



2
 Plaintiff initially filed the FAC in the Southern District on April 29, 2020, but the Court rejected the filing as deficient.
(Dkt. Nos. 18-19).



                                                              4
            Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 9 of 21




      Deleted the underlined language, “deprived and injured Vanesa Levine of her
       basic rights as a member, citizen, resident of New York, a woman, a Jew and a
       victim” such that the FAC reads only “deprived and injured Vanesa Levine.”
       Compare Original Compl. ¶ 275 with FAC ¶ 251; compare Original Compl. ¶ 298
       with FAC ¶ 274

      Deleted Original Compl. ¶ 237, which contained the language, “The United States
       Supreme Court, New York Court of Appeals, United States Constitution and
       amendments thereto, and New York Constitution and amendments thereto, are
       clear that the right to a public trial and the right to public access to the Courts is
       guaranteed in almost all cases and certainly in the allegations set forth supra.”

      Deleted Original Compl. ¶ 304, which contained the language, “Defendant
       Harvard Club of New York City House Rule X violates United States and New
       York Constitutions . . .”

      Deleted all references to alleged “hate crimes” committed by Defendant Saah
       only against Plaintiff, including by removing the Sixth Cause of Action, which
       alleges intentional commission of a hate crime, and replacing it with a cause of
       action for negligence. Compare Original Compl. ¶¶ 263-67 with FAC ¶¶ 241-43.

      Removing the Tenth Cause of Action alleging that Harvard Club’s house rules
       “violate[] the United States and New York Constitutions and law,” and replacing
       it with a claim for negligent security. Compare Original Compl. ¶¶ 302-309 with
       FAC ¶¶ 278-281.

       Despite this, as discussed below, Plaintiff’s complaint still raises Federal claims.

                                          ARGUMENT

       I.       THIS COURT SHOULD DENY PLAINTIFF’S MOTION TO REMAND
                BECAUSE THE ORIGINAL COMPLAINT CONTAINS A FEDERAL
                CLAIM

       Based on the time-honored “Well-Pleaded Complaint” Rule, as clarified by a recent

pronouncement the U. S. Supreme Court, the Remand Motion should be reviewed based on the

allegations of the Plaintiff’s Original Complaint. As a result, the content of Plaintiff’s FAC is

simply irrelevant to the instant motion before this Court.

                A.     The Pullman Rule

       The federal removal statute permits a defendant to remove “any civil action brought in a

State court of which the district courts of the United States have original jurisdiction.” 28 U.S.C.


                                                 5
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 10 of 21




§1441(a) (emphasis added). Accordingly, “state-court actions that originally could have been filed

in federal court may be removed to federal court by the defendant.” Caterpillar Inc. v. Williams,

482 U.S. 386, 392 (1987). “[T[he propriety of removal turns on whether the case falls [within the

requirements for] original 'federal question' jurisdiction . . . .”        Franchise Tax Board v.

Construction Laborers Vacation Trust, 463 U.S. 1, 8 (1983). That issue, in turn, depends upon

whether any of the claims pleaded in the Plaintiff’s complaint constitute a “civil action arising

under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §1331 (emphasis added).

       An early decision of the Supreme Court of the United States is instructive. In Pullman Co.

v. Jenkins, 305 U.S. 534, 537 (1939), the Supreme Court ruled that, the “second amended

complaint should not have been considered in determining the right to remove.” (emphasis added).

A determination as to the propriety of a removal must “be determined according to the plaintiffs’

pleading at the time of the petition for removal.” Id. Pullman rejected as “erroneous” the Circuit

Court of Appeals’ determination that “if it did not sufficiently appear at the time of the petition for

removal that the cause was not separable, it did so appear when the second amended complaint

was filed. See id. (holding that an amended complaint should not be considered on a motion to

remand the action removed by nonresident on ground of separable controversy, since, in such

cases, right to remove depends on plaintiffs’ pleading at time of petition for removal). See also

Rockwell Int'l Corp. v. United States, 549 U.S. 457, 474 n. 6 (2007) (noting that “an amendment

eliminating the original basis for federal jurisdiction generally does not defeat jurisdiction”).

               B.      Application of the Pullman Rule

       Courts in this Circuit have repeatedly adopted the Pullman rule, holding that an amendment

eliminating an original basis for federal jurisdiction generally does not defeat jurisdiction. “When

a defendant removes a case to federal court based on the presence of a federal claim, an amendment

eliminating the original basis for federal jurisdiction generally does not defeat jurisdiction.” See In



                                                  6
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 11 of 21




Touch Concepts, Inc. v. Cellco P’ship, 788 F.3d 98, 101 (2015). See, e.g., Vera v. Saks & Co.,

335 F.3d 109, 116 n. 2 (2d Cir. 2003) (per curiam) (“It is settled law that a motion to remand is

evaluated on the basis of the allegations as pleaded at the time of removal.”); Segal v. Firtash, No.

13-cv-7818 (RJS), 2014 WL 4470426, at * 8 n.1 (S.D.N.Y. Sept. 9, 2014) (noting that courts

should not consider any amendments made to the complaint after the time of the removal);

Elmaliach v. Bank of China Ltd., No. 09 Civ. 2130(PGG), 2010 WL 1172829, at *5 (S.D.N.Y.

Mar. 26, 2010) (holding that the original complaint is considered on a motion to remand, not an

amended complaint filed after removal that deletes references to federal law in a “bid to defeat

federal jurisdiction”); In re Rezulin Products Liab. Litig., 168 F. Supp. 2d 136, 141 (S.D.N.Y. Oct.

16, 2001) (“a court in deciding a motion to remand must look to the allegations in the complaint,

rather than to plaintiffs' wishful speculation as to what allegations might be made in an amended

complaint following discovery.”); Furchtgott-Roth v. Wilson, No. 09 Civ. 9877(PKC), 2010 WL

3466770 at *4 (S.D.N.Y. Aug. 31, 2010) (“For the purposes of determining whether this case was

properly removed, I must limit my analysis to plaintiff’s original Complaint”); Gan v. Hillside

Ave. Assocs., No. 01 CIV. 8457 (AGS), 2001 WL 1505988, at *2 (S.D.N.Y. Nov. 26, 2001)

(denying motion to remand and concluding that “the Court possessed subject matter jurisdiction

over this action at the time of removal because the original complaint contained a federal claim.”).

       Certain other courts in the Southern District have adopted a rule that bases a remand

decision upon an amended complaint, rather than the original pleading. See, e.g., Meer

Enterprises, LLC v. Kocak, No. 18 CIV. 00006 (JFK), 2018 WL 1901478, at *3 (S.D.N.Y. Apr.

20, 2018) (granting motion to remand where a plaintiff voluntarily dismissed federal claims early

in the litigation, even when his “manifest purpose in doing so is to defeat federal jurisdiction”);

Certilman v. Becker, 807 F. Supp. 307, 308 (S.D.N.Y. 1992). These decisions, however, pre-date




                                                 7
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 12 of 21




the U.S. Supreme Court’s recent decision in Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743,

1748 (2019), as discussed below.

               C.      Home Depot U. S. A., Inc. v. Jackson Clarifies the Pullman Rule
                       Confirming that Jurisdictional Statutes Must Be Strictly Interpreted

       Last year, in Home Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1748 (2019)

[hereinafter, (“Home Depot”)], the Supreme Court of the United States clarified the legal

landscape with respect to the how strictly a federal statute conferring jurisdiction on the judiciary

should be construed. In short, very strictly. See generally, Morrison, J., When a Third-party

Defendant is not a Defendant, (June 4, 2019).3

       At issue in Home Depot was whether third-party defendants in state court actions may

remove causes of action to federal court. The Court’s Opinion was based upon on the meaning of

the term “defendant” in the general removal statute (28 U.S.C. § 1441 (a)) and the Class Action

Fairness Act, commonly known as “CAFA.” See 28 U.S.C. § 1453(b).

       As background to its Opinion, the Court noted the importance of strict construction of

statutes conferring jurisdiction on the Federal judiciary. The Court emphasized: “It is a

fundamental canon of statutory construction that the words of a statute must be read in their context

and with a view to their place in the overall statutory scheme.” See Home Depot U. S. A., Inc. v.

Jackson, 139 S. Ct. 1743, 1748 (2019).

       Then, the Court strictly construed 28 U.S.C. § 1441(a), supporting the proposition that for

the Federal courts, jurisdiction is a creature of statute which requires close examination of the

relevant statutory language. In Home Depot, the Supreme Court reaffirmed that the removal statute




3
 Available at:
https://www.google.com/search?q=when+is+a+third+party+defendant+not+a+defendant&rlz=1C1CHBF_enUS798
US798&oq=when+is+a+third+party+defendant+not+a+defendant&aqs=chrome..69i57.11581j0j8&sourceid=chrom
e&ie=UTF-8



                                                 8
         Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 13 of 21




applies to entire “civil action[s],” not individual “claims.” Id. at 1748 (noting that “a district court,

when determining whether it has original jurisdiction over a civil action, should evaluate whether

that action could have been brought originally in federal court” by evaluating “whether the plaintiff

could have filed its operative complaint in federal court, either because it raises claims arising

under federal law or because it falls within the court’s diversity jurisdiction.”).

        Applying the reasoning of Home Depot that a third-party defendant is not a “defendant”

under CAFA to the situation at hand here, the removal statutes do not permit plaintiffs to “amend

away” their federal claims -- such as were pleaded in the Original Complaint in this case. The

removal statutes clearly state: “any civil action brought in a State court of which the district courts

of the United States have original jurisdiction,” 28 U.S.C. §1441(a) (emphasis added); and a “civil

action arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C. §1331

(emphasis added). Here, a civil action in State court asserted constitutional claims, and the

Original Complaint is how the matter arose. There is nothing in the language of the jurisdictional

statutes which places the focus of removal on an amended Federal complaint.

        In this action, the Plaintiff’s FAC is nothing more than an in-artfully pleaded version of the

Original Complaint. It is transparent that the FAC was revised on the surface in an attempt to

funnel this case—which was properly removed to this Court—back to State court. Counsel’s

purported revisions to the Original Complaint in the FAC may inform discovery and other

procedural and substantive issues going forward, but the FAC ought not to affect this Court’s

jurisdictional analysis of the claims raised in the Original Complaint for remand purposes. Rule

15of the Federal Rule of Civil Procedure grants this Court broad discretion to permit Plaintiff to

amend the Original Complaint. Nonetheless, we respectfully submit that this discretion yields to




                                                   9
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 14 of 21




the removal statute, which defines the scope of this Court’s jurisdiction and, pursuant to Pullman

and Home Depot, must be strictly construed.

       The allegations in the Original Complaint reveal that this dispute includes federal claims,

such that Harvard Club properly removed this civil action to this Court under Section 1441(a). The

Original Complaint asserts that the Harvard Club violated the U.S. Constitution, by among other

things, allegedly:

       (1) depriving Plaintiff “of liberty” and her “basic rights as a member, citizen, resident of
           New York, a woman, a Jew and a victim” (Original Compl. ¶¶ 81, 275, 298); and

       (2) denying Plaintiff her due process right to a fair hearing. (See Orig. Compl. ¶¶ 237, 304-
       306) (“[T]he United States Supreme Court, New York Court of Appeals, United States
       Constitution and amendments thereto, and New York Constitution and amendments
       thereto, are clear that the right to a public trial and the right to public access to the Courts
       is guaranteed in almost all cases and certainly in the allegations set forth supra).

The Original Complaint also alleged that Harvard Club committed alleged “hate crimes” against

Plaintiff. Compare Original Compl. ¶¶ 263-67 with FAC ¶¶ 241-43. Plaintiff cannot credibly

argue, let alone deny, that these allegations invoke federal law and, therefore, warrant removal to

federal court.

       II.       THE FIRST AMENDED COMPLAINT, ALTHOUGH NO LONGER THE
                 OPERATIVE PLEADING, STILL RAISES QUESTIONS OF FEDERAL
                 LAW

       Even setting aside Plaintiff’s misplaced reliance on the FAC to support a remand motion,

the FAC continues to invoke Federal questions, notwithstanding Plaintiff’s misguided strategy of

trying to sanitize the FAC from explicit references to the U.S. Constitution.

                 A.   The Grable Exception Applies Here

       Plaintiff asserts that because the FAC purportedly “does not contain any federal questions

and only relies upon New York State laws, this Court must remand this action back to New York

State Supreme Court.” (Pl. MOL at 7). This is simply not correct. Under the framework that the




                                                 10
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 15 of 21




U.S. Supreme Court laid out in Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg., 545

U.S. 308, 312-14 (2005), Plaintiff’s claims – regardless of how they are labeled -- “necessarily

raise a stated federal issue, actually disputed and substantial, which a federal forum may entertain

without disturbing any congressionally approved balance of federal and state judicial

responsibilities.”

       Grable & Sons Metal Products, Inc. v. Darue Engineering & Manufacturing, 545 U.S. 308

(2005), involved a quiet title action brought in state court under state law between two private

parties. The U.S. Supreme Court addressed the circumstances under which “federal-question

jurisdiction will lie over state-law claims that implicate significant federal issues.” Id. at 311-12.

Although no federal cause of action was pled, the defendant removed the case to federal court on

the ground that his right to title depended upon the validity of the process employed by his

predecessor in title to enforce a federal tax lien. Id. at 311. The Supreme Court affirmed the

exercise of jurisdiction, reasoning that the Court had “recognized for nearly 100 years that in

certain cases federal-question jurisdiction will lie over state-law claims that implicate significant

federal issues.” Id.; see also In re Facebook, Inc., IPO Sec. & Derivative Litig., 922 F. Supp. 2d

475, 481 (S.D.N.Y. 2013) (denying motion to remand case in which plaintiff asserted state law

claim for negligence, concluding that resolution of claim would require examination of duties of

national securities exchange to members of the public, and duties a national securities exchange

owes to members of the investing public, ruling that the answer to that question was found in

federal law).

       Here, too, Plaintiff’s claims sound in Federal law. The FAC still asks this Court to examine

whether Harvard Club violated Plaintiff’s Federal rights to equal protection and due process. In

particular, the FAC alleges that Harvard Club exhibited “bias and prejudice” against Plaintiff,




                                                 11
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 16 of 21




withheld information from her and deprived her of a fair hearing, equal protection, and due process.

See FAC ¶¶ 117-158, 204, 256, 271 (“Acting as fact witnesses, de facto judges and jury and also

in pre-determining what occurred, or did not occur the evening of the 6th of February 2019, was

improper for this assembled body of Trustee committee members in any objective and unbiased

semblance of fairness and justice.”). Despite the fact that Plaintiff no longer expressly cites to the

provisions of the U.S. Constitution that are the basis for her claimed rights to a fair hearing and

equal protection, those constitutional provisions are still implicated by her claims, and most

directly by her Seventh Cause of Action (i.e., “Loss of Membership”).

       Thus, for example, while Plaintiff no longer expressly asserts that Harvard Club House

Rule X violates the U.S. Constitution (as she did in Original Compl. ¶ 304), she continues to allege

(in FAC ¶ 223) that this Rule should be “void ab initio or otherwise unenforceable”) and that

violation of the Rule cannot therefore be a basis for depriving her of membership. In the FAC,

Plaintiff fails to specify what legal basis there might be for her claims that this Rule is somehow

“void or unenforceable” or that the alleged unfairness of the Harvard Club’s Rules and Procedures

allegedly rendered the Club’s decision to expel her from membership unlawful. However, her

Original Complaint plainly grounded those claims in asserted violations of the U.S. Constitution,

see, e.g., Original Compl. ¶ 304. While the FAC may have purposefully excised those explicit

references, Plaintiff nowhere states that she does not continue to rely on the U.S. Constitution as

the basis for those same claims. Whether the Harvard Club’s Rules and the claimed conduct at

issue actually violated the U.S. Constitution therefore remains a key issue in this case.

       For that reason, this Court has subject matter jurisdiction over the dispute, and remand is

improper.




                                                 12
          Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 17 of 21




                  B.       The FAC, Although “Artfully Pled,” Implicates Federal Interests

          Plaintiff relies on the well-pleaded complaint rule setting forth the premise that a claim

arises out of federal law only if a question of federal law appears on the face of the well-pleaded

complaint. (See Pl. MOL at 5). But as a “corollary to the well-pleaded [complaint] rule, a plaintiff

may not defeat removal by omitting to plead necessary federal questions.” See Rivet v. Regions

Bank of Louisiana, 522 U.S. 470, 471 (1998); Sullivan v. Am. Airlines, Inc., 424 F.3d 267, 271 (2d

Cir. 2005) (“a plaintiff may not defeat federal subject-matter jurisdiction by ‘artfully pleading’ his

complaint as if it arises under state law where the plaintiff's suit is, in essence, based on federal

law”).4

          Applying the “artful pleading” doctrine, this Court, in determining subject matter

jurisdiction, may see the FAC for what it really is and thus may consider improperly omitted claims

and allegations—including the above-referenced allegations in the Original Complaint. See, e.g.,

Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 331 (2d Cir. 2011) (concluding that

“it was proper for the District Court to look beyond the mere allegations of the complaint to the

claims themselves (including supporting documentation) in conducting its analysis”); Town of

Southold v. Go Green Sanitation, Inc., 949 F. Supp. 2d 365, (E.D.N.Y. 2013) (“If the plaintiff thus

‘artfully pleads’ a claim, a court may uphold removal even though no federal question appears on

the face of the complaint.”). See infra Section ___ (discussing Plaintiff’s claims in the Original

Complaint at ¶¶ 237, 304-306 that Harvard Club deprived her of “liberty” and “basic rights,”

including under the United States Constitution,” including her due process right to a fair hearing).




4
  Though the “classic” application of the artful pleading doctrine occurs in the context of federal preemption of state
law, the Second Circuit has not expressly limited its use to that area of law. See Sullivan v. Am. Airlines, Inc., 424
F.3d 267, 272 n.4 (2d Cir. 2005) (“The precise scope of the artful-pleading doctrine is not entirely clear.”); see also
DeCarlo v. Archie Comic Pub., Inc., 11 Fed. Appx. 26, 28 (2001); Travelers Indem. Co. v. Sarkisian, 794 F.2d 754,
758 (1986).



                                                         13
         Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 18 of 21




        Moreover, although Plaintiff attempted to “artfully plead” her revised complaint, the FAC

continues to allege that the Harvard Club denied Plaintiff her inalienable rights vested by the U.S.

Constitution -- regardless of whether the FAC explicitly references “the Constitution.” See, e.g.,

FAC ¶ 252 (“Acting as witnesses, judges and jury was not consistent with a fact finding body and

inapposite to even the most basic concepts of equity and fairness”); FAC ¶ 256 (referencing

“Defendant Harvard Club of New York City’s bias and prejudice” that resulted in [Plaintiff’s] loss

of membership”); FAC ¶ 273 (referencing Harvard Club’s “bias, prejudice”).

        Accordingly, Federal questions form the gravamen of Plaintiff’s amended pleading.

        III.    THE REMOVAL WAS SUBSTANTIVELY AND PROCEDURALLY
                PROPER

        Plaintiff’s assertions that there are no Federal questions at issue in this action and that not

all Defendants timely filed for removal are both erroneous.

        First, with respect to the substantive legal underpinnings of the removal, as discussed

above, Plaintiff’s inclusion of claims arising under the U.S. Constitution is sufficient to bring this

action within this Court’s jurisdiction, notwithstanding the accompanying state-law based claims

for alleged breaches of contract and fiduciary duty, among others. Indeed, “the presence of even

one claim ‘arising under’ federal law is sufficient to satisfy the requirement that the case be within

the original jurisdiction of the district court for removal [under 28 U.S.C. §1441(a)].” Wisconsin

Dept. of Corrections v. Schacht, 524 U.S. 381, 386 (1998) (quoting City of Chicago v.

International College of Surgeons, 522 U.S. 156, 166) (“[The] federal claims suffice to make the

actions ‘civil actions’ within the ‘original jurisdiction’ of the district courts for purposes of

removal. . . . Nothing in the jurisdictional statutes suggests that the presence of related state law

claims somehow alters the fact that . . . by virtue of the federal claims, [the actions] were ‘civil

actions’ within the federal courts’ ‘original jurisdiction.’”). Stated differently, “[b]y raising several




                                                   14
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 19 of 21




claims that arise under federal law, [a plaintiff] subject[s] itself to the possibility that the

[defendant] would remove the case to the federal courts.” City of Chicago, 522 U.S. at 164

(quoting Caterpillar Inc., 482 U.S. at 398-99). Here, Plaintiff invited a removal by alleging that

Defendants supposedly denied her certain rights afforded by the U.S. Constitution and under the

color of Federal law.

       Second, removal of this action was procedurally proper, as counsel for the Harvard Club

discussed removal of the action with counsel for Co-Defendant Professor Saah before filing the

removal notice, and Professor Saah expressly consented to the removal. Indeed, on March 20,

2020, Professor Saah’s counsel filed a Notice of Consent to Removal specifically consenting to

the removal of this action to the Southern District (Dkt. No. 16), within the requisite 30 days of

the removal, as provided by 28 U.S.C. § 1441(c). Counsel for all parties were scheduled to appear

for a pre-motion conference on March 24, 2020, and the Harvard Club’s time to Answer was then

stayed until further order. Due to the COVID-19 pandemic, the conference was adjourned and held

via telephone on April 22, 2020. At that conference, Professor Saah’s counsel expressly stated

that the Co-Defendant had no legal issues to raise with the Court, including any objection or lack

of consent to the removal. Moreover, counsel for Professor Saah affirmatively consented to

removal of the action on the basis of the federal questions asserted against both Defendant Harvard

Club and Professor Saah, in the May 29, 2020 Affirmation in Support of Defendant Saah’s

Opposition to Plaintiff Levine’s Motion for Costs and Fees and for Plaintiff’s Motion to Remand.

(Dkt. No. 28 at ¶ 4).

       Thus, this Court should disregard Plaintiff’s misplaced procedural arguments as they are

merely red herrings that misapprehend the record in this action.




                                                15
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 20 of 21




       IV.     PLAINTIFF’S REQUEST FOR AWARD OF ATTORNEYS’ FEES AND
               COSTS SHOULD BE DENIED

       Under no circumstance is Plaintiff entitled to an award of attorneys’ fees as a form of

sanctions under 28 U.S.C. § 1447(c).

       A court may not award attorneys’ fees where an objectively reasonable basis existed for

removal in the first instance. See Martin v. Franklin Capital Corp., 546 U.S. 132, 136, 140-141

(2005). Objective reasonableness is evaluated based on the circumstances at the time of the

removal. See Williams v. Int’l Gun-A-Rama, 416 Fed. App’x 97, 99 (2d Cir. 2011). In making

this determination, a court will look to whether the basis for removal was “substantial or presented

a close question, or colorable, even if ultimately unpersuasive.” Fleet Nat’l Bank v. Weightman

Grp., No. 02CIV.9556(KMW)(DF), 2003 WL 21781967, at *3 (S.D.N.Y. June 19, 2003) (citation

omitted). In short, removal is “‘objectively reasonable’ if the removing party had a colorable

argument that removal was proper.” In re Standard & Poor’s Rating Agency Litig., 23 F. Supp. 3d

378, 407 (S.D.N.Y. 2014).

       Moreover, a fee reward is not justified merely because an action is ultimately remanded to

state court. See Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 422 (2005) (noting that

awarding fees simply because a party did not prevail “could discourage all but the most airtight

claims, for seldom can a [party] be sure of ultimate success”); Natoli v. First Reliance Standard

Life Ins. Co., No. 00 Civ. 5914(DC), 2001 WL 15673, at *5 (S.D.N.Y. 2001) (denying motion for

costs and attorneys’ fees where “defendant’s argument for removal was colorable, although

ultimately incorrect.”).

       Here, the Harvard Club’s basis for removal was objectively reasonable; indeed, as

established above, it is objectively meritorious. Notably, Plaintiff points to no evidence that the

grounds for removal were either frivolous or offered in bad faith. As detailed above, this Court




                                                16
        Case 1:20-cv-02065-JGK Document 30 Filed 06/10/20 Page 21 of 21




would have had original jurisdiction over Plaintiff’s federal claims asserted in the Original

Complaint under 28 U.S.C. §1331. The action was thus properly removed to this Court pursuant

to 28 U.S.C. §1441(a) because Plaintiff’s claims arise under the Constitution, laws, or treaties of

the United States. Moreover, the procedural underpinnings of the removal were proper, given that

counsel for Professor Saah expressly consented to removal verbally and in writing on multiple

occasions. See infra Section ___; Dkt. No. 28 at ¶ 4. Accordingly, as in Fleet Nat’l v. Weightman,

there is “simply no basis for the Court to award sanctions.” 2003 WL 21781967 at *5.

                                         CONCLUSION

       In light of the foregoing, Defendant Harvard Club of New York City respectfully requests

that this Court: a) deny plaintiff’s motion to remand; b) deny her request for attorneys’ fees and

costs; c) continue to maintain jurisdiction over this action and d) grant such other, further and

different relief as this Court deems just and proper.

 Dated: New York, New York
        June 10, 2020


 WILSON ELSER MOSKOWITZ                                 OLSHAN FROME WOLOSKY LLP
 EDELMAN & DICKER, LLP


 By: /s/ Larry H. Lum                                   By:   /s/ John G. Moon
     Larry H. Lum                                             John G. Moon
     150 East 42nd Street                                     Amelia Hochman
     New York, New York 10017                                 1325 Avenue of the Americas
     Telephone: (212) 490-3000                                New York, New York 10019
     E-mail: larry.lum@wilsonelser.com                        Telephone: (212) 451-2300
                                                              E-mail: jmoon@olshanlaw.com
                                                              Email: ahochman@olshanlaw.com

                                                              Attorneys for Defendant Harvard
                                                              Club of New York City




                                                 17
